                                                                                CLERK'
                                                                                     S OFFICE U.S.DIST.COURT
                                                                                       ATRA OKE,VA
                                                                                            FILED

                    IN THE UN ITED STATESDISTRICT COURT                                 JLy 1 I2219
                    FORTHEWES
                          LY NTERN
                              CH BU DI
                                    R GSTRI
                                        D IWCT
                                             SIOOF
                                                 N VIRGI
                                                       NIA Bt:
                                                             u ..DUa.EM LERK
JAM ES H OBACK,
       Plaintiff,
                                                       Case N o.:6:19-cv-18
V.



SYN CH RO N Y BAN K,
                                                       By:     M ichaelF.U rbansld
       D efendant.                                     ClaiefUtzited StatesDistrictJudge
                                M EM O M N D U M O PIN ION

       ThismattercomesbeforethecourtondefendantSynchtonyBank'srrsynchrony')
moéontodisrrlissplaintiffJamesHoback'sr<Hoback'')complaintinpart,filedonApril15,
2019.ECF N o.3.H oback responded in opposition on A pril29,2019.ECF N o.11.

Synchrony replied on M ay 6,2019,ECF N o.13,and thecourtheard atgam enton M ay 13,

2019,ECF N o.17.Forthereasonsexplained below,the courtwillD EN Y Synchrony's

m oton.




       H oback discovered a discrepancy in hiscreditllistorywhen he applied fora Carnival

CreditCard and hisapphcadon wasdenied on thebasisofpoorcredit.ECF N o.1-1,at2.

The causeofllispoorcreditwasa tradelineon lziscreditreport- a Synchzony

Bank/AAM co co-branded creditcardaccountonwlzich Hobackwaslistedasaco-signer.
I.
.dsHoback hasnevercontractedwith Syncluony forcreditforbim selforanyoneelse..
                                                                            Lda


1Allfactsazetaken from Hoback'sCom plaintand areptesllm ed tobetnlefortllepum oseofthism odon.Re ublican
PartyofNorthCarolinav.Martin,980F.2dv.943,952(4thCir.1992).
                                                        CC zu'.
                                                        t.X t)
                                                             j.'
                                                             -
                                                               ,
                                                               k                                           .



SynchtonyhasKfcontinued to publish andre-publish falseinform aéon that(H obackjis
delinquenton thiscreditlineand hasfailed to m aketim ely paym ents.''1d.at3.Synchrony

haspublished thisinfo= ation to Equifax,Tzansu nion,and Experian,nm ong othercredit

repordng agencies.1d.           .                                  $

        Upon discoveting the             CO creditcard on llisreport,H oback com plained to

Equifax,Transunion,and Experian and ffalerted each thatthederpgatoryinform adon being

published abouthim wasincorrect.'?ECF N o.1-1,at3.Alltht'
                                                        eetequested thatSynchrony

investkatetheinformadontodete= ineitsaccuracy.Synchtonydidnotdosoand
                            A
condnued topublish Hoback'scredithistorywith theSynchtonyBanIV AAM CO co-
branded creditcard to third parées.z

        H oback flled suitin theBedford County CircuitCourton April8,2019.ECF N o.1-

1.Hoback'scomplnintbringssçvencounts,whichfallintotht'eecategodes:(1)CountI
blingsaclnim ofdefamaéon;(2)CountsII-V bringthreevioladonsofj1681s-2(b)ofthe
FairCreditReportingAct,Failureto Reasonably Invesdgate;(3)CountsVI-W Ibdng
                                            l

violadonsofj1681b oftheFaitCreditRepordngAct,lmpe= issiblePull.Ld.
                                                                 aat3-6.
Synchronyrem oved the case to federalcourton A pril8,2019.ECF N o.1-2.

                                                      II.

        A modontodismissundetFederalRuleofCivilProcedtzre129$(1)challengesa
court'ssubjectmatterjtuisdiction.Absentsubjectmatterjtuisdicdon,acourtmustdismiss
theacdon.Evansv.B.F.PerldnsCo.,aDiv.ofStandex Int'lCorp.,166F.3d 642,653 (4th


                                                                                                                   '
                     %
2A tthehcaring on thism oHon,H oback'scolm selreported thatSynchrony had recendy stopped reporting the Synchrony
BaA /AAMCO co-brandedcreditcardin cormecéonwith Hoback'screditreport.
                                                                       .                           (
                                           )          2                                   .
Ciz.1999).W hetheraplainéffhasstaningtobringacauseofacéon Tfisgenerallyassociated
wit.hCivilProceduteRule12@ (1)pertainingtosubjectmatterjudsdiction.''CGM,LLC v.
BellsouthTelecomms.,Inc.,664F.3d46,52(4thCir.2011).f'ThatisbecausefAtdcle11I
givesfederalcourtsjtzrisdicdononlyovercasesandcontroversiesy'andstanlingisTan
integralcom ponentofthecaseorcontroversy zequirem ent.'''Ltts(quodngMillerv.Brown,
                                                               .




462F.3d 312,316(4th Cit.2006)).W hen adefendanttaisessubstandvechallengesto a
court'sjutisdicéonunderRule12q$(1),thecourtneednotacc'
                                                     eptthecomplnint'sallegadons
astnle and m ay considerfactsoutside the com plnintto dete= ineifitcan properly exercise

subjectmatterjurisdicdon.Kernsv.UnitedStates,585F.3d187,192(4thCir.2009).Atall
times,rçgtqheplnintiffhastheburdenofprovingthatsubjectmatterjurisclicdon
exists.''Evans,166 F.3d at647.

      M eanwhile,Rule12q$(6)oftheFederalRulesofCivilProcedurepernzitsapartyto
m ove fordismissalofa com plaintforfailureto statea clnim upon which teliefcan be

granted.TosurviveamotiontodismissunderRule12q$(6),theplaindffmustplead
sufficientfactsKfto raise arightto teliefabovethe speculativelevel''and ffstate aclnim to

reliefthatisplausibleon itsface.''BellAtl.Co .v.Twombl,550 U.S.544,555,570 (2007).
A plaindffestablishesfffacialplausibilitf'bypleading fffactazalcontentthatallowsthecourt
to draw thereasonableinference thaythedefendantisliable forthem isconductalleged.''

Ashczoftv.lqbal,556U.S.662,678(2009).In tnxlingon a129$(6)motion,thecourtmust
acceptallwell-pleaded allegationsin the com plaintastt'
                                                      ue and draw al1reasonable facttzal

inferencesin the lightm ostfavorable to the plaindff.Ibattav.U nited States,120 F.3d 472,

474 (4th Cir.1997).Howevez,Tfgtlllreadbazezecitalsoftheelementsofacauseofacdon,
supportedbymeteconclusorystatem ents,do notsuffice.''Lqbal,556U.S.at678)seeW ag
                                                           - -




MoreDo sLLC v.Cozazt,680F.3d359,365(4thCit.2012)Soldingthecovut<Tneednot
acceptlegalconclusionscouched as factsorunwarranted inferences,unreasonable

conclusions,orarguments'')(internalquotadonmarksomitted).
                                           111.

      SynchtonyhasmovedthatCountIofHoback'scomplaint(defamadon)be
dismissed,asitispreempted bytheFairCreditReporéngAct,15U.S.C.j1681 rTFCRA'').
ECF N o.3 & 4.D eterm ining thevalidityofSynchrony'sazgtzm entrequitestwo different

analyses:(1)isHoback'sclnim preemptedbythebroadlanguageofj1681t$)(F);andifnot,
(2)hasHobackalleged factsshpwingthatSynchronyacted* t.
                                                     1,1malice,thezebyekempdng
tllisclnim from preemption underj1681h(e).Thecourtwilladdresseach analysisin tutn.
                                           A.

      Synchrony arguesfltstthatthe state law cbim ofdefam ation ispzeem pted by the

FCRA underj1681t$)(F).ECFNo.3& 4.SynchronyarguesthattheFCM setsforthtwo
                               '                                               j
generalrequirem entsfor entitieslike itselfthatprovide inform adon to CreclitRepordng

Agencies(enddesknownasfi'trtishers):(1)thedutytoprovideaccurateinfotmationundetj
1681s-2(a);and (2)thedutytoitwesdgatetheaccuracyofreportedinfotmadon upon
receivingnodceofadispptefrom acreditreporéngagencyunderj1681s-2(b).15U.S.C.j
1681s-2.Theprivaterightofaction availableto aconsum erundertheFCRA arisesunderj
1681s-2(b)oncethatconsumerdisputesincorrectinformationwit.h aCRA andthatCIRA
inform sthe fatnishet.Synchrony teasonsthat,given thattheFCRA setsup a ftam ewotk fot




                                            4
how such cbim sshould progress,itstandsto reason thatotherclnim sarising understatelaw

would bepreem pted.ECF N o.4,at4.

      TheFCRA includestwo specihc pzeempdon provisions.In arguing thatH oback's

flrstcountispreempted,Synchronypointsto j1681t(b)(lR),wlùch states
             N o tequitem entor prohibidon m ay be im posed under the law s
             ofany State ...with respectto any subjectmatter zegulated
             undet...section 1681s-2 of this étle, relating to the
             responsibilidesofpersonswho furnish infozm ation to constzm er
             êeporting agencies.                                       .

15U.S.C.j1681t$)(1)(F).SynchronyarguesthislanguagemeansthattheFCRA completely
preem ptsa1lstateacdonsrelated to the zeporéng ofcreditinfotmation and theitw eségàéon

ofany disputesofthatinform adon çfto avoid apatchwork system ofconflicéng regtzladon,':

protecting provision ofcreditreporting orinveségaéonsfrom stateregulatory schem es.

Rossv.FDIC,625F.3d808,813(4thCir.2010).Unitsface,j1681t$)(1)@ appearsto
pyeem ptany and allstate1aw cllim s,whetherstam tory otatcom m on law,inclucling those

based on allegationsofwillfulfalsereporéng.Purcellv.Bank ofAm erica,659 F.3d 622,625

(7th Cir.2011).
      H oback respondsby poinéng outthe second oftheFCRA'Stwo preem ption

provisions,j1681h(e):
             Exceptasprovided in sections1681n and 16810,no consum er
             m ay bring any action orproceecling in the nattzre ofdefam adon
             . . . wi
                    th respectto thereporting ofinfo= ation againstany
             consum errepordng agency,any userofinform adon,orany
             person who furnishesinform aéon to a consum erzeporting
             agency,based on inform ation disclosed putsuantto secdon
             1681g,168111,ot 1681m ofthistitle,orbased on inform adon
             disclosed by auserofa consum erreportto orfora consum er
             againstwhom tlw userhastaken adverseaction,based in whole
             orin parton theteportexceptasto falseinfotm adon furnished
             withmaliceorwillfulintenttoinjuresuchconsumer.
Thissecéon seem sto barcertain com m on 1aw acéonsin severalspecificcircllm stances.15

U.S.C.j1681h(e).HobackarguesthatSynchtonyBank'steadingofj1681t(b)(1)(F)asa
completepreemption ofstate1aw clnimswouldrenderj1681h(e)useless.ECF No.12,at5-


      A sH oback explainsin hisresponse to them odon,nqarly every distdctcotutin the

Fourth Circuithasadopted whatisknown asthe Tfstatxztoryapproach''to the preem pdon

languageoftheFCRA,designed to reconcile the two pteem péon provisionsso '
                                                                        thatneither

isredundant.See e..Davisv.TransUnion,LLC,526F.Supp.2d 577,588(W .D.N.C.
2007)rrrllheg'
             rowingconsensusindistrictcourtsintheFolzrth Circtétistoadoptthe
stattztoryapproach.');Bouchardv.,S nchron Bank C.A.,No.:2:16-cv-1713-PMD,2016EL
3753220,.
        at*5-6(S.C.Dist.Ct.Jul.14,2016)9Barnhillv.BankofAm.,N.A.,378F.Supp.2d
696,703-704 (S.C.Dist.Ct.2005)tffrlll1iscourtnotesthatthereissupportforthestattztory
approach am ong districtcolzrtswithin theUnited StatesCourtofAppealsforthe Folzrth

Citcuitand in two unpublished opinionsbytheFourt.
                                                h Ci.
                                                    rcuit.''l.Thestatutoryapproach
holdsthatj1681t$)(1)(F)onlyappliestostatestataztorycllimsandthatj1681h(e)only
addressesstatecomm on law clnims.SeeBourdelaisv.JpM organ ChaseBank,N .
                                                                      A .,No.
3:10cv670,2012WL 5404084,at*18(E.D.Va.May21,2013)(explainingtlaestatutory
approach and nodng thatseven oftherlinedistdctsin the Fotuth Citcuithave adopted this

stamtoryapproach).SeealsoBeusterv.E uifaxInfo.Servs.,435F.Supp.2d 471,478 O ist.
Ct.M d.2006)(feveraldisttictcourts,includingthosewithintheFourthCircuit,haveuseda
Tstataztoryapproach'to reconcilethepre-empdonprovisionsofj1681h(e)andj
1681t$)(1)(1R)).TheW esternDistzictofVirginiahasnotyetappliedthisanalysissimply
because thisis,so farasthecotlrtisawate,the fltsttim e ithasbeen presented with the

opportunity.

      The courtagreeswith H oback thatthe statm ory approach isthebestway to read the

Fcl1A '
      spzeempdonpzovisions.Thecourtwillthusconstruej1681t@
      s                                                              (1)@ asapplying
only to state statutory cbim s.Therefore,itdoesnotpreem ptH oback's defam ation clnim .

                                            B.

          Synchtonynextarguesthat,evenwerethecourttofindthatj1681t$)(1)(F)didnot
applyto Hoback'sdefamation claim,j1681h(e)oftheFCRA would stillpreemptCountI
because H oback doesnotplausibly allege Synchrony acted TTwith m alicq orwillfulintentto

injlzre.''ECF No.13,at5.Bothpardesacknowledgeddutingargumentthat,werethecourt
to find thatHobackdoesnotallegesufficientfactsto show maliceotwillftzlintentto injure,
Countlwouldbepzeemptedbyj1681h(e).Hoback,however,arguesthatsuffkientfacts
have been aEeged to supportan asseréon ofm alice and pointsto sevezalfacttzalallegaéons

in thecom plnintin support.

          Assessing H oback'sargum entfustrequiresadetet-m inaéon ofhow courts

intem reting theFCRA define ffm alice.''TheFCRA itselfprovidesno defsnidon ofm alice,

andcourtshavesplitbetweenappl/ngafederalorstatestandard.Rossv.FDIC,625F.3d
808,8015(4th Cir.2010).Judsdictionsthathaveadoptedafederalstandazd typically
im plem entthe ffactualm alice''definidon announced in N ew York Tim esCo.v.SlAllivan,346

U.S.254,280 (1964),which requiresthatastatem entbemadewith ffknowledgethatitwas
falseorwith recldessdisregard ofwhetheritwasfalseornot.''H oback arguesin favozofthe
     statelaw conceptofffm alicey''ratherthan thedehnidon supphed by federallaw,cidng to

     mchmond News a ers Inc.v.Li scomb,234Va.277,362 S.E.2d32 (1987).
           ThecourtfindsH oback'sreliancton m chm ond N ews a ers Inc.odd,asthecase

     noted thatm aliceasdefined by N ew York Tim esCo.differed from Kfcom m on 1aw m alice,''

     butdid notidentifywhen com m on 1aw m alice oughtto beapplied and indeed applied the

     standard supplied by N ew Yotk Tim esCo.m chm ond N ews a ers Inc.,234 V a.at284,362

     S.E.2dat35tfffAct'ualmalice'asdescribedinNew YorkTimesnaightbeconfusedw1t.1:
     common law malice,whichinvolvesfm otivesofpersonalspite,orill-wi1l.'7).In anyevent,
     m orerecentpzecedentapplying state-law m aliceadoptsa slightly broaderdefinition,

     describing Tfacttzalm alice''asffsom e sinisterorcorm ptm otive such ashatred,revenge,

     pçrsonalspite,ill-will,otdesiretoinjuzetheplaindff;orwhat,asamatteroflaw,is
     equivalentto m alice,thatthe com m unication wasm adewith such grossindifferenceand

     recklessnessasto am ountto awanton orwillfuldisregard ofthe rightsofthe plainéff.''

     Southeastern TidewaterOppozttznityProject,Inc.v.Bade,246Va.273,276,435 S.E.2d 131,
$
..



     132-33 (1993).
            The Fourth Citcuitapplied astatem alice standatd in Bead ev.N adonsCredit

     FinancialSerdcesCo1 .,69Fed.App'x.585,591 (4t.h Cir.2003).SinceRosswasdecided,
     six districtsin theFouzth Circuithavedehned mahceundertheFCRA j1681h(e);theclear
     majorityappliedaFtatelaw definition.See e..,En lertv.N ationstarM ort a e lnc.,N o.
     1:15-cv-303-GBL-M SN,2015W L 9275662,at*5 (E.D.Va.D ec.18,2015)(assessingm alice
     asdefinedbySoutheastern TidewaterOpportaznityProject,Inc.in detet-miningwhethera
     defam adon cbim ispteemptedbyj1681h(e));Joinerv.RevcoDiscountDrug Centers,Inc.,

                                                  8
467F.Supp.2d508,514 (W .D.N.C.2006)rv henconsideringthepresenceofmaliceunder
theFCRA,theCourtmustadhereto thelocalcommon law definidon ofmalice.');Sanders
v.Bank ofAmedca,No.1:16-cw78,2016WL 4998290,at*4 (N.D.W .Va.Sept.19,2016)
(definingmaliceunderW estVitginia1aw forpumosesofaj1681h(e)preempéon analysis);
Potterv.F1A Card Services,No.2:12->-1722-RMG,2012W L 13005806,at*2 (D.S.C.
Sept.28,2012).ButseeStoerv.'
                           VW Credit,Inc.,No.GJH-17-3203,2018W L 3608776,at
*2(D.Md.July26,2018)(applyingadisdnctdehllidonofmalice)rfgNfjalicereqllit'es
recklessdisregard forthetruf.
                            h orfalsityofthereported debt.');Hayesv.Johnson,No.1:16-
cv-66,2016WL 3632715,at*3 (N.D.W .Va.lune29,2016)(applying theNew YorkTimes
malicedeûnidon).Thecourtwillapplythestatelaw defirtidon ofmalice,taken from
SoutheasternTidewaterOpportunityProject,Inc.,246Va.at276,435S.E.2dat132-33.
      A tthe heazing on the m otion,H oback argued hehasalleged Synchrony'sreckless

indifference to thettazth in paragraphseight,nine,and ten ofthecom plaint:

                    M r.H oback com plained to Equifax,Tzansunion,and
                    Experian and alerted each thatthe derogatory and
                    defam atoryinform adon being published abouthim w as
                    incozrect.
             9.     A sa resultofthesecom plaints,Equifax,Transu nion,
                    and Experian each requested Syncluony to investigate
                    the derogatoryinform ation in wasreporéng aboutM t.
                    H oback and afflt'm w hetheritw astrueoznot.
             10.    Even aftetbeing asked to invesdgate thebasisforits
                    reporO g,Synchrony hascondnued to willftzlly publish
                    derogam ryand defam atory statem entsaboutM r.
                    H oback to thitd patées.

EcF N o.1-1,at3.TV cotutmustassesslfcondnuing topublish incorrectinformadon

règardingM r.Hoback'sSynchronyBank/AAM CO co-branded creditcard consdmtes
m aliceunderVirgirzialaw.
          Courtsassessing defam adon cbim sbzoughtin thecontextofcreditreporting errors
'
    and FCRA violaéonstend to pernnitsuch clnim sto pzoceed to discoveryifplsintiffsassert

    any allegationsbeyond ftm erely teciting thelegalstandard.''Billu sv.Retnin M erchants

    Ass'n,Inc.,620Fed.App'x211,213(5thCir.2015).See e..,Talorv.ChaseAutoFinancial
    C-QIQa,850F.Supp,3d637,643(N.D.Miss.2012)(finclingthatplaintiffhadalleged
    .




    defamationwasmaliqiousand/orwillfuldueto continued publicadon ofafzaudulently
    obtnined accountand incurred charges,butexpressing doubtasto theviability ofthe clnim

    afterthe129$(6)stageofliégation).OfpardcularassistanceisDavisv.E uifaxInformadon
    ServicesLLC,2019W L 1431215 (W .D.La.March 1,2019).In Davis,plnintiffbmughttwo
    cllim s,onefordefamation and oneforviolaéon ofj623 oftheFCRA.J.Z at*1.Defendant
    argued thatplainéff'sdefam aéon clnim waspreem pted by the FCRA.LdaAfterdeciding to
                                                                        .




    follow thestatutoryapproach and applyingj 1681h(e)to plaindff'sclaim,thecolzrt
    determ ined that,to prove m alice,plaintiffffm ustshow thatthe defendantsacted knowing

    thestatementswerefalseo.
                           twitharecklessclisregardofwhethertheywerefalse.(internal
    citaéonsonnitted).1d.at*2-3.Defendantargued thatfflnjeitherthe
                                                                 'failureto correctalleged
    errorsafterreceiving notihcation ofan alleged inaccuracy in a consum er'sflle,notthem ere

    existence ofinacctzraciesin a consum er'sreportalone,can am ountto willfulness.''Id.at*3.

    The courtagreed wit.h thelatterproposidon butfound the firstffnnisplaced.''ld.at*4.

    Plaintiffhadalleged thatthedefendantwasawateofthedispute,thathehimself(plaindffl
    had provided proofofthe fraudtzlentaccount,and thatthedefendanthad failed to

    adequately invesdgate.Id.The courtdeem ed tllissuffkientto consdtttem alice.1d.




                                                10
       D axisapplied them alice standard ofanotherstate,butboth theLouisianaand the

Virgt
    'tu'a standard incom orate recldessdisregard orindifference to thetruth.Like the plnindff

in D avis,H oback hasalleged m ore than azecitation ofthe standard ofwiIISIIorm alicious

conduct.H oback'sazegadonsthathe alerted Equifax,Transu nion,and Experian aboutthe

inCOrrectinform adon beingreported,thatthesecom plaintsresulted in thteerequeststo

invesdgate,and thatSynchrony continued to publish thecom plained-ofzeportare suffkient

toadvancebeyondthe12q$(6)stageofproceedings,thoughdisnaissalofthiscllim may
proveappropriatefollowingcliscovery.SeeTaylor,850F.Supp.3d at643 rflkefrqiningto
addresswhetherdistnissalofthestatelaw defam adon cbim would beappropriatein a

ftzrtherpzocedtzralcontext,theCourtfindsPlaintiffhasplausibly stated a clnim for

defamaéonunderMississippi1aw thatwillsurvivetheRule1298(6)stage.').SeealsoEn lert
v.NadonstarM orta e Inc.,No.1:15-cv-303-GBL-MSN,2015WL 9275662,at*5(E.D.
Va.Dec.18,2015)(grandng summaryJudgmentasto plaindff'sdefnmadon clnim after
finding that,whileplaintiffcould show lnisown t'dozens''ofcom plaintsto defendantasto

incotrectctedittepotts,discovety had tevealed no cotrespondenceotintetnaldocum ents
                       ,




Kfdemonsttaéng gdefendant)hadactedv4thm alice').
                                            W .

       Forthe reasonsexplained above,Synchrony'sm otion isD E N IED .

       An appropriate Orderwillbe entered.

                                          Entezed: &C-?o -Q'& /?
                                        4 / 4a .J /.                                '
                                          V chaelF     rba s '
                                          Claie nited StatesDisttictludge
                                             11
